AURTXN   IGTEXAR


                       March 22, 1960

Mr. Frank M. Jackson
Executive Secretary
TeachersRetirement System of Texas
Austin, Texas
                       Opinion No.     ww-815

                       Re:   Does the Board of Trustees
                             of the Teacher Retirement
                             System of Texas have the
                             authority to make payment
                             out of the Teacher Retire-
                             ment Expense Fund to the
                             General Revenue Fund for
                             rent for space occupied by
                             the Teacher Retirement Sys-
                             tem in the State Office
                             Building and related ques-
Dear Mr. Jackson:            tions.
     We quote as follows from your recent letter:
          "1. Does the Board of Trustees of the
     Teacher RetirementSystem of Texas have the
     authority to make payment out of the Teacher
     Retirement System Expense Fund to the General
     Revenue Fund for rent for space occupied by the
     Teacher Retirement System in ,the State Office
     Building?
          "2.  If the answer to question 1 is affirm-
     ative, what State Official should bill the Teach-
     er Retirement System for rent and ,deposi,tthe'
     rent paid to the General Revenue r'und?
          "3 . Does the Board of Trustees of the
     Teacher Retirement System of Texas have the
     authority to make payment out of the Teacher
     Retirement System Expense Fund to the General
     Revenue Fund the amount certified by the State
     Auditor in the form of a Comptroller's P-l in-
     voice as the cost of the audit made during the
     year ended August 31, 1959?"
                                                        -.   -




Mr. Frank M. Jackson, page 2 (~~-815)


      An appropriation by the Legislature is not necessary
in order for the Board of Trustees of the Teacher Retire-
ment System to make the expenditures in question. Attor-
ney General's Opinions ~~-600 (1959) and WW-565 (1959).
In Attorney General's Opinion ~~-565 (1959) we said, in
part, as follows:
           1,. . . the respective funds of the two
      retirement systems here involved fihe Teacher
      Retirement System and the State Employees
      Retirement Systed may be expended in accord-
      ance with the general laws governing the
      operation of the two systems without prior
      specific appropriation by the Legislature of
      Texas. . . ." (Emphasis added).
      Section 10 of Article 2922-1, Vernon's Texas Civil
Statutes, provides for the creation of the various funds of
the Teacher Retirement System. Included is the Expense Fund
from which all expenses of administration and maintenance
are directed to be paid. Section 12 of the statute places
the general administration and responsibility for the proper
operation of the System in a Board of Trustees and author-
izes the Board to establish rules and regulations for the
administration of the funds created by the Act and for the
transaction of its business. More particularly, Section 12
provides in part:
            II
             . . . persons engaged by the State Board
     of Trustees, and all other expenses of the Board
     necessary   for the operation of the Retirement
     System, shall be paid at such rates and in such
     amounts as the State Board of Trustees shall ap-
      rove, provided that in no case shall th     b
     &eater than that paid for like or sirnil% szr-
     vice of the State of Texas." (Emphasis added).
      This Department has approved a provision proposed to
be incorporated in the General Appropriations Bill which
would appropriate to various special fund agencies occupy-
ing space in the State Office Building a certain sum for
the payment of office rent to the State Building Fund.
Attorney General's Opinion WW-604 (1959). There it was
sarid:
Mr. Frank M. Jackson, page 3 (~~-815)


           "Since the occupancy of such space is
      necessary to the carrying out of the par-
      ticular duties of an agency of the State,
      the Legislature is authorized to appropriate
      moneys for the payment of rent.         and
      II
       . . . the above quoted language is'valid
      since it carries out the purpose of the gen-
      eral law creating the special funds . . ."
      The same reasoning compels a like result in the
present case. According to your letter, the agency was
directed by the State Building Commission to move into
the State Office Building. This agency, like others hous-
ed in the State Office Building, is being billed for rent.
The payment of rent for space occupied by the Teacher Re-
tirement System in the State Office Building is clearly
necessary to carry out the purpose of the'general law creat-
ing the special fund. Beyond a doubt it is an *expense of
the Boerd necessary for the operation of the Retirement
System" within the meaning of Section 12, Article 2922-1,
Vernon's Texas Civil Statutes.
      From the above quoted portion ~of'Section12 it is
seen that the amount to be paid as rental is left up to
the Board so long as the amount is based upon actual ex-
penses of the Board'necessary for the operation of the Re-
tirement System and is not greater than the rent paid by
other agencies of the State. Hence, your first question is
answered in'the affirmative.
      Turning now to your second question, Section 7 of,Ar-
title 678m, Vernon's Texas Civil Statutes, provides, in part,
as follows:
           "The Commission shall obtain title for the
      State and retain control'of the real property ac-
      quired for sites and of the buildings located
      thereon until final construction is completed
      and the buildings are occupied by the State agen-
      cies to be housed'therein, at which time the
      management and control of said buildings~shall be
      transferred to the Board of Control. . . ."
      We are advlsed by the State Building Commission that in
the case of the State Office Building this transfer has been
made to the Board of Control. Therefore, it is our opinion
that the Board of Control has the responsibility of billing
the Teacher Retirement System for rent in the State Office
Mr. Frank M. Jackson, page 4 (WW-815)


Building, and your second question is answered accordingly.
      Cogent to this inquiry is the fact that the Teacher
Retirement System Act, Article 2922-1, Vernon's Texas Civil
Statutes, provides an exclusive method whereby payments are
to be made from the funds under the control of the State
Board of Trustees of the Teacher Retirement System, Sub-
section 3 of Section 13 of that Article provides as follows:
           "The Treasurer of the State of Texas shall
      be the custodian of all bonds, securities, and
      funds. All payments from said funds shall be
      made by him on warrants drawn by the State Comp-
      troller of Public Accounts supported only upon
      vouchers signed by the Executive Secretary of
      the Retirement System. A duly attested copy
      of a resolution of the State Board of Trustees
      designating such person shall be filed with said
      Comptroller as his authority for issuing such
      warrants."
      It follows that the expense of office rent is to be
paid in the manner prescribed above and in no other way.
      We observe that Section 15 under Article III of the
General Appropriations Bill of the 56th Legislature refers
to the payment of office rent by transfers from Special Funds
to the General Revenue Fund. That provision, however, does
not apply here since it relates only to the agencies grouped
under Article III, and the Teacher Retirement System is classi-
fied in the General Appropriations Bill under Article IV.
      Relative to your third question, Article IV of the
General Appropriations Bill of the 56th Legislature in refer-
ring to the Teacher Retirement System appropriates a certain
sum to the "Special Trust Account in the hands of the Treasur-
er," and Article V, Section 10 of the general provisions of
the bill provides:
           "None of the appropriations herein made
      shall be used to employ any firm or person to aud-
      it the books of any department, board, commission,
      institution or State agency, this being the duty
Mr. Frank M. Jackson, page 5 (W-815)


      of the State Auditor; provi.ded,however,
      that in any instances where the funds avail-
      able to said State Auditor are not, in his
      judgment, sufficient for any requested or
      contemplated audit, the department head or
      heads havbng authority to disburse the appro-
      priations herein made are hereby authorized to
      direct the State Comptroller to transfer from
      any appropriations to the appropriation herein
      made for the State Auditor the amount which
      in the judgment of the State Auditor is neces-
      sary for the purpose of making such audit."
      However, the Legislature cannot by rider in an appro-
priation bill amend a general law. Attorney General's
Opinions V-1304 (1951) and w-604 (1959). Therefore, any
authority the Board has to pay the cost of the audit must
be found in the general law governing the Teacher Retire-
ment System.
      From what we have already s,i.id,
                                      it is clear that
the general law governing the Teacher Retirement System
authorizes the Board of Trustees of the System to pay this
claim for an audit if the Board finds it to be an expense
necessary for the operation of the Retirement System, and
it is no more than the amount paid by other State agencies
for the audit. This the Board of Trustees has apparently
done since it amended its budget to provide for the payment
of such claim. But the cost of the audit, like the rental
payment, must be paid according to the exclusive procedure
provided in Subsection 3 of-Section 13, Article 2922-1,
Vernon's Texas CivlilStatutes, the above quoted portion of
the General Appropriations Bill to the contrary notwith-
standing. Your third question is consequently answered
in the affirmative.

                       SUMMARY

         The Board of Trustees of the Teacher
         Retirement System has authority to pay
         rent out of the Expense Fund of the
         Teacher Retirement System to the General
         Fund for space occupied in the State
         Office Building. The Board of Control
         has the responsibility of billing the
         Teacher Retirement System for rent. The
Mr. Frank M. Jackson, page   6    (~~-815)




            Board of Trustees of the Teacher Re-
            tirement System has authority to pay
            out of the Expense Fund the cost of
            an audit made by the State Auditor.
            All payments from the Expense Fund are
            to be made in accordance with the pro-
            cedure prescribed in Subsection 3 of
            Section 13 of Article 2922-1, Vernon's
            Texas Civil Statutes.

                          Yours very truly,
                          WILL WtLSON
                          Attorney General of Texas




                                 Assistant
HGB:mg:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Lawrence Hargrove
Jay D. Howell
Raymond V. Loftin, Jr.
Charles D. Cabanlss
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore